Exhibit 99.2(d)(4) NOTICE OF GUARANTEED DELIVERY For Shares of Common Stock of JAPAN SMALLER CAPITALIZATION FUND, INC. Subscribed for under Primary Subscription and the Over-Subscription Privilege As set forth in the Prospectus dated [ ], 2011 (the “Prospectus”), this form or one substantially equivalent hereto may be used as a means of effecting subscription and payment for all shares of the Fund’s Common Stock (the “Shares”) subscribed for under the Primary Subscription and the Over-Subscription Privilege.Such form may be delivered by facsimile transmission, overnight courier or first class mail to the Subscription Agent and must be received prior to 5:00 p.m., New York time, on [_], 2011 (the “Expiration Date”), unless extended.The terms and conditions of the Offer set forth in the Prospectus are incorporated by reference herein.Capitalized terms used and not otherwise defined herein have the meaning attributed to them in the Prospectus. The Subscription Agent is: Computershare Trust Company, N.A. By First Class Mail By Express Mail or Overnight Courier: Japan Smaller Capitalization Fund, Inc. c/o Computershare P.O. Box 43011 Providence, RI02940-3011 Japan Smaller Capitalization Fund, Inc. c/o Computershare Attn: Corporate Actions Voluntary Offer 250 Royall Street, Suite V Canton, MA02021 By Facsimile: 617-360-6810 With the original Subscription Certificate to be sent by mail or overnight courier.Confirm facsimile by telephone to: 781-575-2332 DELIVERY OF THIS INSTRUMENT TO AN ADDRESS, OR TRANSMISSION OF INSTRUCTIONS VIA A TELECOPY OR FACSIMILE NUMBER, OTHER THAN AS SET FORTH ABOVE, DOES NOT CONSTITUTE A VALID DELIVERY. The New York Stock Exchange member firm or bank or trust company which completes this form must communicate this guarantee and the number of Shares subscribed for in connection with this guarantee (separately disclosed as to the Primary Subscription and the Over-Subscription Privilege) to the Subscription Agent and must deliver this Notice of Guaranteed Delivery, to the Subscription Agent, prior to 5:00p.m., New York time, on the Expiration Date, guaranteeing delivery of (a)payment in full for all subscribed Shares and (b)a properly completed and signed copy of the Subscription Certificate (which certificate and full payment (at the estimated Subscription Price of $[_] per share) must then be delivered to the Subscription Agent no later than the close of business of the third business day after the Expiration Date, unless extended).Failure to do so will result in a forfeiture of the Rights. GUARANTEE The undersigned, a member firm of the New York Stock Exchange or a bank or trust company having an office or correspondent in the United States, guarantees delivery to the Subscription Agent by no later than 5:00p.m., New York City time, on the third Business Day after the Expiration Date ([_], 2011, unless extended, as described in the Prospectus) of (a)a properly completed and executed Subscription Certificate and (b)payment of the full Subscription Price for Shares subscribed for on Primary Subscription and for any additional Shares subscribed for pursuant to the Over-Subscription Privilege, as subscription for such Shares is indicated herein or in the Subscription Certificate. JAPAN SMALLER CAPITALIZATION FUND, INC.
